Citation Nr: 0606718	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation under the provisions of 38 U.S.C. 
§ 1151 for additional left knee disability caused by 
hospitalization or medical or surgical treatment rendered by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1951 to May 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Lincoln, Nebraska. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On March 24, 2003, the veteran provided testimony at a 
personal hearing before a Veterans Law of the Board sitting 
at the Lincoln, Nebraska RO.  By a letter dated in January 
2006, the veteran was advised that the Veterans Law Judge who 
conducted that hearing was no longer employed by the Board.  
The veteran was advised he had a right to another Board 
hearing if he so elected.  By signed written communication 
dated and received in February 2006, the veteran indicated he 
wished to attend a videoconference hearing before a Veterans 
Law Judge at the regional office.

Therefore, in order to afford the veteran every due process 
consideration, this case is REMANDED for the following 
action:

The RO should schedule the veteran for a 
videoconference hearing, from the local 
regional office, before a Veterans Law 
Judge, unless otherwise indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


